Citation Nr: 0100842	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-21 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
reflux disease.

2.  Entitlement to a compensable disability rating for 
patellofemoral pain syndrome of the right knee.

3.  Entitlement to a compensable disability rating for 
patellofemoral pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


REMAND

The veteran had active duty from January 21 to May 4, 1998.  
These matters come to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that rating decision 
the RO denied entitlement to service connection for 
gastroesophageal reflux disease (GERD) on the basis that the 
claim was not well grounded.  The RO granted service 
connection for patellofemoral pain syndrome of the right and 
left knees and assigned a zero percent rating for each knee.  
The veteran perfected an appeal of the denial of service 
connection and the assignment of the zero percent ratings.

The veteran's service medical records show that she received 
treatment for bilateral knee pain from January to April 1998 
that was variously diagnosed as biomechanical knee pain, 
iliotibial band syndrome, and patellofemoral pain syndrome.  
The pain occurred with marching and running and was treated 
by medication and physical therapy.  With the exception of 
occasional positive Obers and Nobles signs, multiple 
examinations during that time failed to reveal any objective 
evidence of disability.  Examination in April 1998 showed a 
"Q" angle in the right knee of 22 degrees and a "Q" angle in 
the left knee of 20 degrees.  The evidence also indicates 
that she had bilateral pes cavus.  The significance of the 
positive Obers and Nobles signs, the "Q" angle measurements, 
and the bilateral pes cavus is not clear.  Examination in 
April 1998, preceding her separation from service in May 
1998, showed that the bilateral knee disorder was 
asymptomatic.

The appellant submitted treatment records from Howard 
Brinton, M.D., showing that she complained of bilateral knee 
pain in September 1998.  Examination at that time revealed 
some hyper-mobility of both patellae and bilateral patellar 
apprehension, but no other abnormalities.  Dr. Brinton found 
a slightly exaggerated "Q" angle of five degrees on the right 
and six degrees on the left.

The October 1998 report of an orthopedic evaluation by Duane 
R. Anderson, M.D., shows that the veteran reported that the 
bilateral knee pain ranged from five to nine on a scale of 
one to ten.  She described the pain as constant and 
aggravated with activity.  She also complained of weakness, 
giving way, and swelling of the knees.  She denied taking any 
medication for the knee pain, but wore bilateral knee sleeves 
to the examination.  Examination showed a bilateral "Q" angle 
of 18 degrees, mild patellofemoral crepitus with motion, and 
a positive patellar grind test, but no other abnormalities.  
An X-ray study of the knees was normal.  Dr. Anderson 
provided a diagnosis of patellofemoral pain syndrome.

The RO provided the veteran a VA medical examination in 
February 1999, during which she reported having bilateral 
knee pain with walking more than 30 minutes, using stairs, or 
squatting.  Examination showed no knee abnormalities, and the 
examiner initially provided a diagnosis of bilateral knee 
sprain.  Following review of the October 1998 orthopedic 
assessment, she revised the diagnosis to patellofemoral pain 
syndrome. 

The service medical records also indicate that the veteran 
received treatment in March and April 1998 for nausea, 
vomiting, and diarrhea that was initially assessed as 
gastroenteritis.  Emotional overlay was noted.  She underwent 
an upper gastrointestinal X-ray in March 1998, which revealed 
evidence of GERD, but was otherwise normal.  Her symptoms 
were treated with Prilosec, which she apparently discontinued 
following her separation from service.  She was afforded a VA 
medical examination in February 1999, during which she 
complained of having an upset stomach and burping 
approximately twice a month and diarrhea for the previous 
three days.  The examiner provided a diagnosis of "presumed" 
GERD, but also stated that the veteran had an atypical 
presentation and that there was insufficient evidence 
available for to confirm the diagnosis.  Diagnostic studies 
were not accomplished.

During service the medical care providers noted on multiple 
occasions that the veteran's complaints had an emotional 
overlay and could be due to an anxiety or situational stress.  
She stated that she believed her gastrointestinal problems 
were due to family problems, and a psychological assessment 
in March 1998 resulted in a recommendation that she be 
separated from service on the basis that she was not likely 
to be able to complete recruit training due to her stress-
related problems.

The extent to which the service-connected bilateral knee 
disorder results in any functional limitation is not clear 
from the evidence of record.  In addition, it is not clear 
whether the veteran's subjective complaints of pain are 
supported by sufficient objective evidence of knee pathology.  
The RO attempted to provide the veteran with an additional VA 
examination in January 2000, but she elected not to appear 
for the examination.  The record does not indicate, however, 
that she was informed that failure to appear for the 
examination would result the decision regarding her appeal 
being based on the limited information currently of record.  
38 C.F.R. § 3.655.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, or adjudicated the substantive merits 
of the claim for service connection for a gastrointestinal 
disorder, it would be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  For these reasons a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fulfilled.  For 
further guidance on the processing of this 
case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-
87 (November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  Specifically, the RO should obtain 
the names and addresses of all medical 
care providers, inpatient and outpatient, 
VA and private, who have treated the 
veteran for any knee or gastrointestinal 
problems at any time prior to or since 
her separation from service.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  

3.  The RO should inform the veteran that 
failure to appear for a scheduled 
examination will result in the decision 
pertaining to her appeal being based on 
the limited evidence of record.  The 
veteran should also be asked whether she 
is willing to appear for a VA 
examination.

4.  If the veteran indicates that she is 
willing to appear for an examination, she 
should be afforded an special 
gastroenterology examination for the 
purpose of determining whether she has 
any gastrointestinal disorder that is 
related to the symptoms documented in her 
service medical records.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies, 
including X-ray studies, that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should conduct a thorough 
gastroenterology examination and provide a 
diagnosis for any pathology found.  
Specifically, the examiner should 
determine whether the veteran currently 
has a chronic gastrointestinal disorder, 
including GERD, that had its onset during 
service or is related to an in-service 
disease or injury.  If the examination 
does not result in any current clinical 
findings indicative of a chronic 
gastrointestinal disorder, the examiner 
should so state.  The examiner should 
provide the rationale for his/her opinion.

5.  If the veteran indicates that she is 
willing to appear for an examination, the 
RO should afford her a VA orthopedic 
examination to determine the nature and 
severity of the symptoms of the bilateral 
knee disorder.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies, 
including X-ray studies, that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should conduct a thorough 
orthopedic examination of both lower 
extremities and provide a diagnosis of 
any pathology found and an opinion 
regarding the etiology of any knee 
pathology.  The examiner should also 
comment on the clinical significance of 
the "Q" angle measurements documented in 
the existing medical records and the 
assessment, if any, of pes cavus.  

In examining the knees the examiner 
should document any limitation of motion, 
including any specific limitation of 
motion due to pain, expressed in terms of 
full extension being zero degrees.  The 
examiner should also describe any 
subluxation or instability, crepitance, 
locking, or swelling.  

The examiner should also describe any 
functional loss pertaining to the knees, 
including the inability to perform normal 
working movements of the joints with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should also be asked to evaluate 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms, including 
muscle atrophy.  In addition, the 
examiner should provide an opinion on the 
degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use and not limit 
his/her evaluation of disability to a 
point in time when the symptoms are 
quiescent.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  The examiner should also 
provide an opinion on whether the 
veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by and consistent with any 
objective evidence of knee pathology.  
The examiner should provide the complete 
rationale for all opinions given.

6.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examinations 
and opinions are in complete compliance 
with the directives of this remand and, 
if they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claim for service connection for a 
gastrointestinal disorder.  The RO should 
also re-adjudicate the appeal to 
establish compensable disability ratings 
for the bilateral knee disorder, 
including entitlement to staged ratings.  
Fenderson v. West, 12 Vet. App. 119 
(1999).  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


